Separate opinion of
Mr. Justice Dávila.
San Juan, Puerto Rico, February 2,1970
I concur wi% the opinion rendered by Mr. Justice Blanco Lugo and with his decision to deny the writ of mandamus, in view of the position taken by respondent to the effect that he will “comply fully with the provisions of the Plebiscite Act,” and because I understand that the judgment has been rendered without prejudice that petitioner may resort to this Court if respondent should fail to comply, within a reasonable time, with the duties imposed on him by § 45 of the Plebiscite Act, as such duties have been construed in the opinion of Mr. Justice Blanco Lugo, in the sense that (a) the members of the ad hoc committees to be designated by the Governor must be persons “of the highest acknowledged ability and the highest prestige,” and with “a public and acknowledged record as defenders” of the Commonwealth, and that (b) the implementation of the result of the plebiscite requires a full and complete development, and not a fractional and groping one, of the Commonwealth formula, in accordance with the content and scope of this concept, as delimited in the opinion.
*421—0—